In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 17-355V
                                           (Not to be Published)

*************************
                        *
NICOLE HOOPER,          *
                        *
          Petitioner,   *                                          Filed: November 13, 2017
                        *
v.                      *
                        *                                          Entitlement; Influenza Vaccine;
SECRETARY OF HEALTH     *                                          Guillain-Barre Syndrome;
AND HUMAN SERVICES,     *                                          Conceded
                        *
          Respondent.   *
                        *
*************************

Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner.

Christine Mary Becer, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   RULING FINDING ENTITLEMENT1

       On March 15, 2017, Nicole Hooper filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that she suffered
from Guillain-Barre Syndrome (“GBS”) as a result of receiving the influenza (“flu”) vaccination
on October 2, 2015. Id.

      In her Rule 4(c) Report, Respondent acknowledged that the Petitioner’s claim is
compensable as a Table injury under the Act. Resp’t’s Rule 4(c) Report, dated Nov. 13, 2017 (ECF
No. 16). Respondent specifically stated that medical personnel at the Division of Injury


1
  Because this ruling contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
ruling will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
Compensation Programs, Department of Health and Human Services, have reviewed the petition
and accompanying documents filed in this case, as well as the relevant medical records, and
Respondent has concluded that Petitioner satisfied the criteria set forth in the Table. Id. at 3.
Respondent concedes that the evidence shows that Petitioner suffered from GBS as a result of the
flu vaccine, and that onset occurred within the appropriate timeframe. Id. Respondent therefore
concludes that Petitioner is entitled to an award of damages. Id.

        In view of Respondent’s concession, and based on my own review of the record (see §
300aa-13(a)(1); 42 C.F.R. § 100.3 (a)(I)), I find that Petitioner is entitled to compensation for an
injury that was caused-in-fact by a covered vaccine. 42 C.F.R. §§ 100.3(a)(XIV), 100.3(b)(2). A
separate damages order will be issued shortly.

       Any questions may be directed to my law clerk, Cate Rodgers, at (202) 357-6345.

       IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master




                                                 2